                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


INDIVIOR INC., INDIVIOR UK LIMITED,
and AQUESTIVE THERAPEUTICS, INC.,                     Civil Action No. 17-7106 (ICM)(CLW)
                                                      Civil Action No. 18-5285 (ICM)(CLW)
                      Plaintiffs,                     (Consolidated)

       v.                                             ORDER GRANTING MOTION TO SEAL

ALVOGEN PINE BROOK LLC.
                                                                 (Filed Electronically)
                      Defendant.



       THIS MATTER having come before the Court pursuant to the consolidated motion of

Plaintiffs Indivior Inc., Indivior UK Limited, and Aquestive Therapeutics, Inc. (collectively,

“Plaintiffs”), and Defendant Alvogen Pine Brook LLC (“Defendant”) (Plaintiffs and Defendant,

together, “the parties”), pursuant to Local Civil Rule 5.3(c), to seal their Confidential an&or

Highly Confidential Information from certain portions of the following documents:             (I)

ALvogen’s Opening Brief in Support of Motion Granting Recovery on the Bond for Improper

Restraints and Setting a Schedule for an Accounting of Damages (ECF No. 149); (2) Plaintiffs’

Opposition to Alvogen’s Motion to Grant Recovery on the Bond for Improper Restraints and Set

a Schedule for an Accounting of Damages (ECF No. 154); (3) Plaintiffs! Corrected Opposition

to Alvogen’s Motion to Grant Recovery on the Bond for Improper Restraints and Set a Schedule

for an Accounting of Damages (ECF No. 156); and (4) Alvogen’s Reply Brief in Support of

Motion Granting Recovery on the Bond for Improper Restraints and Setting a Schedule for an

Accounting of Damages (ECF          No. 171) [hereinafter, the “Confidential Materials”]; and the

Court having considered the written submissions of the parties; and the Court having determined

that this action involves allegations regarding the disclosure of confidential and proprietary
information; and for other and good cause having been shown; the Court makes the following

findings and conclusions:

                                       FINDINGS OF FACT

        1.      The information that the parties seek to seal has been designated by the parties as

“Confidential,” “Highly Confidential,” an&or “Highly Confidential—Outside Counsels’ Eyes

Only” Information under the Stipulated Discovery Confidentiality Order entered by the Court on

June 19, 2018 (the “DCO”) (ECF No. 46).

        2.      By designating the material as “Confidential,” ‘Highly Confidential,” or ‘Highly

Confidential—Outside Counsels Eyes Only” under the DCO, the parties have represented that the

subject information is a trade secret or confidential research, development or commercial

information within the meaning of Fed. R. Civ. P. 26(c).

        3.     This is a complex pharmaceutical patent infringement action. As such, a significant

portion of the materials exchanged in discovery, and subsequentLy filed with the Court in connection

with pretrial proceedings, contain proprietary and confidential research, development and business

information of the parties. The material identified herein contains information designated by the

parties as “ConfidentiaL,” “Highly Confidential,” or “Highly Confidential—Outside Counsels’ Eyes

Only,” and includes their trade secrets and/or confidential research, development or commercial

information.

       4.      By designating this information “Confidential,” “Highly Confidential,” or “Highly

Confidential—Outside Counsels’ Eyes Only,” it is apparent that the parties have indicated that the

public disclosure of this information would be detrimental to their business. Due to the nature of

the materials herein, there is no less restrictive alternative to sealing portions of the Confidential

Materials.




                                                  7
        5.     The parties’ request is narrowly tailored to only the confidential information

contained in the above materials. In this regard, the parties have already filed redacted, non-

confidential version of the subject materials.

                                   CONCLUSIONS OF LAW

        6.     Upon consideration of the papers submitted in support of the motion, and the

information that the parties have designated as “Confidential,” “Highly Confidential,” and/or

“Highly Confidential—Outside Counsels’ Eyes Only,” the Court concludes that the panics have

met their burden of proving under Local Civil Rule 5.3 and applicable case law that the

information described above should be sealed. See Pansy         i     Borough ofstroudsburg, 23 F.3d

772, 787 (3d Cir. 1994).      Specifically, the Court concludes that (a) the materials contain

confidential information concerning the parties’ business; (b) the parties’ have a legitimate

interest in maintaining the confidentiality of the information to protect its disclosure to potential

competitors who could use the information contained therein to develop and market competing

products; (c) public disclosure of the confidential infornmtion would result in clearly defined and

serious injury, including the use of the confidential information by competitors to the parties’

financial detriment; and (d) no less restrictive alternative to sealing the subject information is

available.

        8.     The foregoing conclusions are supported by relevant case law holding that the right

of public access to the Ml court transcript is not absolute, and may be overcome by a showing such

as made here, in the discretion of the trial court. See Nixon   i’.   Warner Commc   ns, Inc.,   435 U.S.

589, 603 (1978). The Court, upon such a proper showing, may in its discretion prevent confidential

information from being “transmuted into materials presumptively subject to public access.”

Ganthale i Deutsche Bank AG, 377 F.3d 133, 143 n.8 (2d Cir. 2004).




                                                 3
       ITiSonthis    ayof
                                                                                      that the
       ORDERED that based upon the foregoing findings of fact and conclusions of law,

parties’ consolidated motion to seal is hereby GRANTED.


                                                     &•‘C.’y L. Waldor

                                           HON. CATHY L. WALDOR, U.S.MJ.




                                                4
